817 F.2d 756
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alonzo GARDNER, Jr., Plaintiff-Appellant,v.Christian SODERMAN, David Trippett, and Robert Brown, Jr.,Defendants-Appellees.
No. 86-1819.
United States Court of Appeals, Sixth Circuit.
May 6, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not necessary.


3
Plaintiff, a prisoner at Kinross Correctional Facility (KCF) in Kinross, Michigan, filed a civil rights action, 42 U.S.C. Sec. 1983, against the Director of the Michigan Department of Corrections, the Superintendent at KCF, and the General Services Manager at KCF. The complaint in that action alleged that the General Services Manager, with the approval of the Superintendent, forced the plaintiff to submit to three "depositions" relating to a separate pending legal action the plaintiff had filed against the defendants and other KCF employees.  Both parties to the present action filed motions for summary judgment.  On August 13, 1986, the district court entered a judgment granting the defendants' motion and denying the plaintiff's motion.  By an opinion entered immediately prior to the judgment, the district court determined that the actions complained of were not depositions and even if assumed to be depositions, were capable of redress in the separate pending action under Rule 26(c), Federal Rules of Civil Procedure.


4
For the reasons set forth in the opinion of the district court, we affirm the August 13, 1986 judgment dismissing plaintiff's present action.  Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation